The sheriff's return imports verity and cannot be contradicted or impeached in the action in which it was made. Ingram v. Ala. Power Co., 201 Ala. 13, 75 So. 304. "The court must, of necessity, give credence to the acts of its own officers; otherwise, it would be impeded, at every step, by the trial of collateral issues." Dunklin v. Wilson, 64 Ala. 162; Brown v. Turner, 11 Ala. 752. This rule does not, of course, preclude the sheriff from amending his return in proper cases so as to make it speak the truth. Nor is said return conclusive on a party to the cause upon an action against the sheriff for a false return, or upon a proceeding in equity, or under the four months' statute to set aside a judgment or decree rendered thereupon. The defendant's motion and plea in abatement sought to contradict, or impeach, the return of the sheriff upon the summons, during the progress of the trial, and the trial court did not err in eliminating said issue from the case. The main case relied upon by appellant in support of the propriety of his plea, or motion, is Comer v. Jackson, 50 Ala. 384. This case, however, nor the ones there cited, does not conflict in the slightest with the present holding, as the irregularity or defect complained of appeared upon the face of the return and the court simply held that the question should have been raised in the lower court by motion or plea. In this Comer Case, supra, the contention was that the return showed on its face that the process was executed on Sunday. Here, the effort was to contradict, or impeach, the sheriff's return by showing that the date was wrong and that it was in fact executed on Sunday. In the case of Paul v. Malone, 87 Ala. 544, 6 So. 351, it does not appear whether the motion to set aside the return was a distinct proceeding, or was made during the trial, but the right to so make the same was not raised or considered by this court. Moreover, while the court in said case considered the evidence and affirmed the judgment, Judge McClellan in the latter part of the opinion evidently questioned the appellant's right to attack the return by the method pursued, by stating that the affirmance might be justified upon other grounds.
The defendant interposed a plea to the venue, to which the plaintiff filed a replication setting up a clause in the note authorizing suit to be brought in Montgomery county, which this court has heretofore held was binding on the defendant. Thompson v. U.S. Guano Co., 202 Ala. 327, 80 So. 409; Brown v. Chemical Co. (Ala. Sup.) 92 So. 260.1 Thereupon the defendant filed a rejoinder to said replication, setting up fraud on the part of the plaintiff's agent in procuring defendant's signature to the note, and the trial court sustained the plaintiff's demurrer to said rejoinder. The rejoinder sets up a misrepresentation of a material fact and that the defendant relied upon same without knowledge of its falsity. Section 4298 of the Code of 1907; Greil Bros. v. McLain, 197 Ala. 136, 72 So. 410. The rejoinder also avers that the misrepresentation was made by the plaintiff's agent when the instrument was presented to defendant to sign and sufficiently connects the plaintiff with the transaction. The rejoinder was not subject to the grounds of demurrer interposed thereto. Indeed, we doubt if it is subject to any ground of demurrer. True, it does not aver that the note was not in fact an ordinary waive note as represented by plaintiff's agent, but, if it contained the clause as set up in the replication, it was not, as matter of law, an ordinary waive note, and the rejoinder did not therefore have to negative this fact. Hunt v. Preferred Co., 172 Ala. 442, 55 So. 201. The trial court committed reversible error in sustaining the plaintiff's demurrer to this rejoinder. *Page 599 
Pleas 2 and 3 set up the fact that the plaintiff belonged to an unlawful trust, or combination, for the purpose of controlling prices at the time of the sale of the goods for which the notes were given. We are cited to Code 1907, § 7579. This section and its successors, as appearing in chapter 273 of the Code, are directed against pools and monopolies, and a punishment is there prescribed in the nature of a fine against the offending person or corporation; but we find nothing prohibiting such person or corporation from selling its goods or invalidating the contracts. The contract between this plaintiff and defendant was collateral to the agreement set up between the plaintiff and other members of the trust, or combination, and the illegality of the latter is not visited upon the former. Conally v. Union Sewer Pipe Co., 184 U.S. 540,22 Sup. Ct. 431, 46 L.Ed. 679; Wilder Mfg. Co. v. Corn Products Co., 236 U.S. 165, 35 Sup. Ct. 398, 59 L.Ed. 520, Ann. Cas. 1916A, 118; Dreyfus v. Corn Products Co., 204 Ala. 593,86 So. 386. True, in the last case, this court, in dealing with the demurrer to pleas 6, 7, and 8, affirmed the trial court in sustaining the same for the reason that they did not aver that the trust, or combine, arose in or existed in this state. This court did not hold, however, or intimate, that said pleas were otherwise good. Indeed, they could have been condemned for the same reason as applied to those which set up the violation of the federal statutes, and under the authorities there cited, as our statute, no more than the federal one, prohibits or invalidates the contract here sued upon. The case of Tallasee Oil  F. Co. v. Holloway, 200 Ala. 492, 76 So. 434, L.R.A. 1918A, 280, did not deal with this question. It involved a bill in equity making a direct attack on a monopoly, or unlawful business, and the opinion did not consider or deal with the right of the respondent to enforce its contracts or collections.
We know of no law, and are cited to none in this state, which requires that the fertilizer license should be under seal, and which was the only ground of objection assigned to the introduction of the plaintiff's license.
It is next insisted that from aught that appears, the fertilizers for which the notes were given were sold prior to the date of the license. In other words, that the plaintiff did not prove a license at the time the sale was made. True, when a license is brought into question the burden of proof is upon the one who should have the license to establish same, but the license was issued in December, 1919, the notes were May, 1920, and from aught that appears the consideration for the notes was contemporaneous with the execution of same. If the fertilizer was sold prior to the making of the notes and before the license of December, 1919, it was incumbent upon the defendant to prove this fact. The fact that the notes recite that the fertilizer for which they were given was tagged, branded, etc., did not indicate that the fertilizer was sold and delivered prior to giving the notes so as to prevent the same from being but one transaction. Moreover, Evans testified as to a business transaction with the defendant in 1920.
We doubt if the appellant's counsel's allusion to the first assignment of error amounts to such an argument, or insistence, as to merit consideration. It is sufficient, however, to suggest that the trial court did not err in refusing to quash the return.
The judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
All Justices concur in the opinion except SAYRE, J. He concurs in the reversal of the case because there was no specific ground of demurrer pointing out any defect in the said rejoinder, but prefers to not commit himself to the sufficiency of same against an appropriate demurrer.
1 Ante, p. 215.